Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered. Claims 1-3, and 6-17 are pending. Claims 4-5 are canceled. 

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 7-11, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al., (KR20160109897A) hereinafter Jo, in view of Shigematsu et al., (WO2014007215A1) hereinafter Shigematsu, and Chang (US20060275666A1) hereinafter Chang.  
Regarding Claim 1-3, Jo discloses a battery pack using a phase change material [0001] comprising:
A plurality of secondary battery unit cells [0019]; 
At least one heat absorbing layer, phase change material “400” [0019];
An external battery case “200” [0019] which houses the unit cells “100” and the heat absorbing layer “400” [0019];
Wherein the unit cell contains a solid inorganic electrolyte such as a solid sulfide electrolyte [0048];
The heat absorbing layer contains at least one organic heat absorbing material such as sugar alcohols [0012];
When the battery has a plurality of unit cells, the unit cells are stacked, or laminated, to form a laminated battery module “100” [0032], Fig. 1b, “100”, and at least one heat absorbing layer “400” is adjacent to one or both end faces of the laminated battery [0009] in the laminating direction (Fig. 1b, right and left heat absorbing layer “400” are in the laminating direction of battery cell units forming module “100”) in order to remove excess heat generated from the battery [0025].
While it is not shown that the heat absorbing layer is in direct contact with the battery, it would have been obvious to one of ordinary skill in the art to ensure direct contact between the heat absorbing layer and at least one end face of the laminated battery in order to ensure good thermal conductivity, and there is a reasonable expectation that this would not affect the operation of the prior art, also reading on Claims 2 and 3.
Jo teaches the electrolyte may be selected from a number of sulfide solid electrolyte materials but is not particularly limited. Jo does not explicitly teach wherein the sulfide solid electrolyte contains Li2S-P2S5, or wherein the heat absorbing layer does not contain an inorganic hydrate. 
In a similar field of endeavor as it pertains to solid state batteries [01], Shigematsu teaches a similar battery comprising a Li2S-P2S5 [30] sulfide solid electrolyte which has a high lithium ion conductivity and is compatible with high capacity active materials [06]. Shigematsu teaches that this type of sulfide solid electrolyte reacts with moisture which can decrease ion conductivity [07], thus introduction of moisture into the battery should be avoided. 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select an appropriate solid electrolyte material, such as Li2S-P2S5 as taught by Shigematsu, in order to provide a high lithium ion conductivity to the battery of Jo. It would have been further obvious to specifically exclude an inorganic hydrate in the heat absorbing layer in order to prevent moisture from degrading the Li2S-P2S5 solid electrolyte material, while still providing the benefit of increased lithium ion conductivity and heat absorbing properties of the battery of Jo. 
While Jo teaches the heat absorbing material may include sugar alcohols and is not particularly limited, it does not explicitly teach wherein the heat absorbing layer contains mannitol. 
In a similar field of endeavor as it pertains to sugar alcohol thermal phase change materials suitable for batteries (Chang Abstract), Chang teaches a number of suitable compounds for this purpose, including mannitol [0013] that works as a thermal cutoff material [0010], similar to the desired purpose of Jo, where mannitol is an example of an organic sugar alcohol and does not contain an inorganic hydrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select a suitable phase change material, such as mannitol as taught by Chang, as the phase change material of Jo, in order to melt when the battery reaches a certain operating temperature outside the suitable range. Furthermore, "the selection of a known material based on its suitability for its intended use supported a prima facie obviousness," (MPEP 2144.07). 
Regarding Claim 7-10, Jo teaches all of the claim limitations as set forth above. Jo further teaches embodiments wherein the heat absorbing layer may optionally include auxiliary agents [0029], and thus some embodiments consists only of the organic heat absorbing material, and falls within the ranges of at least 80%, 90%, and 95% or more since it is substantially 100%.
Regarding Claim 11, Jo teaches all of the claim limitations as set forth above. Jo further teaches in some embodiments only one organic heat absorbing phase change material is present [0027]. 
Regarding Claim 14, Jo teaches all of the claim limitations as set forth above. Jo further teaches embodiments wherein the phase change material includes only organic phase change material [0027], specifically mannitol, the phase change material taught by Chang, thus the heat absorbing layer contains no inorganic material. 
Regarding Claims 15-16, Jo teaches all of the claim limitations as set forth above. Jo further teaches wherein a high energy density battery is desired (Jo [0003]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to optimize the compactness of the heat absorbing layer such that it falls within the claimed range of 80% or more and 85% or more as taught by Jo in order to ensure a compact energy dense battery.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al., (KR20160109897A), in view of Shigematsu et al., (WO2014007215A1) and Chang (US20060275666A1), as applied to claim3 above, and further in view of Yang et al., (US20120171523), hereinafter Yang. 
Regarding Claim 6, Jo discloses all of the claim limitations as set forth above. Jo does not disclose heat absorbing layers present between adjacent unit cells. 
In a similar field of endeavor as it pertains to a battery comprising at least one isolator sheet “45” which includes a phase change material to absorb heat (Yang [0010]), Yang teaches where the battery has a plurality of unit cells “35” the cell units are laminated to form a laminated battery (Yang [0018], Fig. 1) and the at least one heat absorbing layer “45” is in direct contact with one or both end faces of the laminated battery (Yang Fig. 1). Yang further teaches wherein heat absorbing layers “45” are present between adjacent unit cells “35” (Yang Fig. 1, at least one heat absorbing layer “45” is between adjacent unit cells “35”) to absorb heat generated by the cells.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add heat absorbing layers in between adjacent unit cells of the laminated battery of Jo, as taught by Yang, in order to further improve heat absorption of heat generated by the cells. 

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jo et al., (KR20160109897A), in view of Shigematsu et al., (WO2014007215A1) and Chang (US20060275666A1), as applied to claim 1 above, and further in view of Iwamoto et al., (JP2009266402 original and machine translation filed with IDS dated 10/18/2017) hereinafter Iwamoto.
Regarding Claim 12, Jo teaches all of the claim limitations as set forth above. Jo discloses that the phase change material may optionally contain auxiliary agents [0029], however does not disclose a binder. 
In a similar field of endeavor as it pertains to a heat absorbing phase change material for a battery (Iwamoto [0013]) Iwamoto discloses including a flame-retardant binder (Iwamoto [0019]) in order to provide additional durability at high temperature (Iwamoto [0019]). Iwamoto further discloses that the ratio of amount of binder to endothermic material can be adjusted based on desired properties (Iwamoto [0027]) depending on amount of heat generated, heat capacity, and shape retention desired (Iwamoto [0027]). 
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the phase change material of Yang to include a binder, optimizing the amount such that it is included in an amount greater than 0% but less than 5% as taught by Iwamoto in order to provide additional durability at high temperature. Furthermore, the content of binder can be optimized in order to balance the heat capacity of the phase change material while providing shape retention and flame-retardant qualities, see MPEP 2144.05 (II).   
Regarding Claim 13, Jo discloses all of the claim limitations as set forth above. Jo is silent regarding the binder.  
Iwamoto further teaches an example that uses polyvinylidene fluoride (PVDF) as the binder (Iwamoto [0027]), which is the same as polyvinylidene difluoride. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jo et al., (KR20160109897A), in view of Shigematsu et al., (WO2014007215A1) and Chang (US20060275666A1), as applied to claim 1 above, and further in view of  Yang et al., (US20120171523), hereinafter Yang, and Wang et al., (US20160156081) hereinafter Wang. 
Regarding Claim 17, Jo discloses all of the claim limitations as set forth above. Jo does not disclose wherein the heat absorbing layer is formed between two sheets of metal current collector foils. 
In a similar field of endeavor as it pertains to a battery comprising at least one isolator sheet “45” which includes a phase change material to absorb heat (Yang [0010]), Yang teaches where the battery has a plurality of unit cells “35” the cell units are laminated to form a laminated battery (Yang [0018], Fig. 1) and the at least one heat absorbing layer “45” is in direct contact with one or both end faces of the laminated battery (Yang Fig. 1). Yang further teaches wherein heat absorbing layers “45” are present between adjacent unit cells “35” (Yang Fig. 1, at least one heat absorbing layer “45” is between adjacent unit cells “35”) to absorb heat generated by the cells.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to add heat absorbing layers in between adjacent unit cells of the laminated battery of Jo, as taught by Yang, in order to further improve heat absorption of heat generated by the cells. 
However, specific details of the unit cells are not provided. 
Wang in a similar field of endeavor as it pertains to solid state batteries (Wang abstract) teaches solid state battery unit cells (Wang Abstract) each containing a metal (e.g. aluminum or copper) current collector foil upon which the active material is applied (Wang [0029]). Wang teaches that this is the conventional all solid-state lithium battery (ASLB) (Wang [0028]).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the individual unit cells comprising heat absorbing layers between adjacent cells Modified Jo, such that they include metal current collector foils as taught by Wang, such that the heat absorbing layer is formed between two metal current collecting foils in order to have functional all solid-state lithium battery units.

Response to Arguments
Applicant’s arguments filed 11/19/2021 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Upon further consideration, a new grounds of rejection is made in view of over Jo et al., (KR20160109897A) in view of Shigematsu et al., (WO2014007215A1), and Chang (US20060275666A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kirsten Tysl whose telephone number is (571)272-6979. The examiner can normally be reached Monday - Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on (571)272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRSTEN B TYSL/Examiner, Art Unit 1722              

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722